OPINION ON MOTION POE REHEARING.
BLAND, P. J.
On motion for rehearing counsel for Vogel contend, that he was expelled from the house of delegates by a majority and, not by a two-thirds vote.' The proceedings had by that body, as set forth in the return to the alternative writ of mandamus, shows that J. A. Sheridan presented to the house a petition setting forth that he was a candidate for the office at the election by which Vogel claims to have been elected; that he (Sheridan), received the next highest vote to Vogel; that Vogel was ineligible to the office, for the reason that he had been convicted of specified crimes, •and praying that Vogel be unseated, and that he,(Sheridan), de declared the legally elected delegate. In his application for the writ of mandamus Vogel alleged that the action taken by the house was to oust him and to admit Sheridan to his seat. This proceeding was nothing more nor less than a contest between Sheridan and Vogel before the house to determine which of them had been duly and legally elected as a delegate. The house found that Vogel was disqualified and gave Sheridan the seat.
Section 8, article 3 of the charter makes each house of the municipal assembly the sole judge of the qualifications of its members, and no court or other co-ordinate branch of the government can supervise or control its action, without being guilty of the grossest usurpation. State ex rel. v. *668Bolte, 151 Mo. loc. cit. 372; 1 Dillon on Municipal Corporations [4 Ed.], sec. 202; McCrary on Elections, sec. 345; People v. Metzker, 47 Cal. 524; Linegan v. Rittenhouse, 94 Ill. 208, and authorities cited in the original opinion.
The case of State ex rel. v. Giovanoni, 59 Mo. App. 41, cited and relied on by Vogel is not the law, and is not supported by any text writer or decided case that has ever come under our notice. The opinion rests upon the erroneous assumption that the municipal assembly of the city of St. Louis is a subordinate tribunal. The charters of incorporated municipalities are their constitutions, and the municipal councils are miniature general assemblies (St. Louis v. Foster, 52 Mo. 513); and the ordinances duly enacted, and which are authorized by their charter have the force and effect of legislative acts, within the boundaries of the city (Jackson v. Grand Ave. R. R. Co., 118 Mo. 119; Union Depot Company v. Southern R. R. Co., 105 Mo. 562); and when a municipal assembly or council act within the sphere of its authority, its discretion is as wide as that possessed by the general assembly of the state, and is as free from judicial interference. State ex rel. v. Schweickhardt, 109 Mo. 496; Ferrenbach v. Turner, 86 Mo. 416; Taylor v. Carondelet, 22 Mo. 105; St. Louis v. McCoy, 18 Mo. 238; Knapp v. Kansas City, 48 Mo. App. 485; Marionville v. Henson, 65 Mo. App. 397. The legislative department of an incorporated municipality is not a tribunal subordinate to the judiciary, but is, within its legitimate sphere, a co-ordinate branch óf Government, independent to the courts as to all matters committed to its judgment and discretion by the charter which gave it birth, and its discretion as to matters within the sphere of its authority is as free from the supervision and control of the courts as is the exercise by the General Assembly of the discretion committed to it by the constitution of the State. Both are co-ordinate branches of government, the one estab*669lished by tbe constitution, tbe otbex by charter. It matters not, therefore, for what reason, ox however arbitrarily or irregularly the house of delegates acted in the contest between Vogel and Sheridan, the courts are without jurisdiction to revise its judgment in the premises. The case of State ex rel. v. Giovanoni, supra, is disapproved, and the motion for rehearing is denied.
Judge Bond concurs.